DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The nonstatutory double patenting and obviousness-type rejections set forth in the non-final Office action of 4/7/2021 are withdrawn in response to the claim amendments filed on 5/26/2021 introducing the limitation of a genetically engineered T-cell wherein the PD-1 is not inactivated.  

2.	Claims 1-41 and 60 have been cancelled.  Claims 42, 51, and 62 have been
amended.  Claims 63-68 are new.
	Claims 42-59 and 61-68 are allowable subject to the amendments below.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with applicant’s representative Salvatore Arrigo on 7/7/2021 and 7/26/2021.

The application has been amended as follows: 
Claim 42 is rewritten as follows:
	An isolated engineered primary T cell not having the PD-1 gene inactivated, wherein the T cell contains an exogenous nucleic acid molecule expressing PD-L1 under a membrane-bound form that has at least 85% amino acid identity with SEQ ID NO: 18 and an exogenous nucleic acid molecule expressing a CTLA-4 immunoglobulin that has at least 85% amino acid identity with SEQ ID NO: 16 or SEQ ID NO: 17.

	Claim 43 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the PD-L1 under the membrane-bound form has at least 90% amino acid identity with SEQ ID NO: 18 and the CTLA-4 immunoglobulin has at least 90% amino acid identity with SEQ ID NO: 16.

Claim 44 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the PD-L1 under the membrane-bound form has at least 90% amino acid identity with SEQ ID NO: 18 and the CTLA-4 immunoglobulin has at least 90% amino acid identity with SEQ ID NO: 17.

Claim 45 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the PD-L1 under the membrane-bound form has at least 95% amino acid identity with SEQ ID NO: 18 and the CTLA-4 immunoglobulin has at least 95% amino acid identity with SEQ ID NO: 16.


Claim 46 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the PD-L1 under the membrane-bound form has at least 95% amino acid identity with SEQ ID NO: 18 and the CTLA-4 immunoglobulin has at least 95% amino acid identity with SEQ ID NO: 17.

Claim 47 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the PD-L1 under the membrane-bound form comprises the amino acid sequence of SEQ ID NO: 18 and the CTLA-4 immunoglobulin comprises the amino acid sequence of SEQ ID NO: 16.

Claim 48 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the PD-L1 under the membrane-bound form comprises the amino acid sequence of SEQ ID NO: 18 and the CTLA-4 immunoglobulin comprises the amino acid sequence of SEQ ID NO: 17.

Claim 49 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein B2M is inactivated.

Claim 50 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein B2M is inactivated with a TALEN targeting SEQ ID NO:1 within the first coding exon of the B2M gene.


Claims 51-55:
Insert the term “isolated” between the terms “The” and “engineered” in line 1 of each claim.

Claim 56 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein TCR is inactivated.

Claim 57 is rewritten as follows:
The isolated engineered primary T cell of claim 49, wherein TCR is inactivated.

Claim 58 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the isolated engineered primary T cell expresses a Chimeric Antigen Receptor (CAR).

Claim 59 is rewritten as follows:
The isolated engineered primary T cell of claim 49, wherein the isolated engineered primary T cell expresses a Chimeric Antigen Receptor (CAR).

Claim 61:
Line 1: Insert the term “isolated” between the terms “the” and “engineered”.



Claim 62 is rewritten as follows:
An isolated engineered primary T cell not having the PD-1 gene inactivated, wherein the isolated engineered primary T cell contains an exogenous nucleic acid molecule expressing PD-L1 under a membrane-bound form that has at least 95% amino acid identity with SEQ ID NO: 18, and wherein the isolated engineered primary T cell expresses a Chimeric Antigen Receptor (CAR).

Claim 63 is rewritten as follows:
The isolated engineered primary T cell of claim 42, wherein the isolated engineered primary T cell does not have the CTLA-4 gene inactivated.

Claim 64 is rewritten as follows:
The isolated engineered primary T cell of claim 62, wherein the isolated engineered primary T cell does not have the CTLA-4 gene inactivated.

Claims 65-68 are cancelled.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Based on the teachings in the prior art of record, one of skill in the art would have expected that genetically engineering T-cells having active inhibitory PD-1 receptor by expressing its ligand PD-L1 would inactivate the T-cells.  Thus, one of skill in the art seeking to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ILEANA POPA/           Primary Examiner, Art Unit 1633